Title: From George Washington to United States Senate, 2 March 1797
From: Washington, George
To: United States Senate


                        
                            
                            
                            Gentlemen of the Senate, 
                            United States March 2d 1797.
                        
                        I nominate Joel Barlow of the State of Connecticut, to be Consul-General of the
                            United States of America, for the City & Kingdom of Algiers.
                        John Gavino to be Consul of the United States of America for the port of
                            Gibraltar, in the room of James Simpson appointed Consul for Morocco.
                        Frederick Folger of Maryland, to be Consul of the United States of America for
                            the port & district of Aux-Cayes, in the Island of St Domingo.
                        Procopio Jacinto Pollock of Pennsylvania, to be Consul of the United States of
                            America for the port of New-Orleans.
                        Charles Jackson to be district attorney of the United States of America for the
                            State of Georgia.
                        David Lenox of Pennsylvania to be the Agent of the United States of America, to
                            reside in the Kingdom of Great-Britain, pursuant to the Act for the relief &
                            protection of American seamen.
                        
                            Go: Washington
                            
                        
                    